DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search off the prior art does not disclose or reasonably suggest that buffer layered unit that contains a plurality of p-i-n heterojunction stacks; each of said p-i-n heterojunction stacks includes a p-type layer that is made of a material represented by a chemical formula of AlxGa(1-x)N, an i-type layer that is made of a material represented by a chemical formula of  AlyGa(1-y)N, and an n-type layer that is made of a material represented by a chemical formula of AlzGa(1-z)N, said p-type, i-type and n-type layers in said p-i-n heterojunction stacks being alternately stacked on one another along a direction away from said nucleation layer; and for each of said p-i-n heterojunction stacks, x gradually decreases in said p-type layer from a first value to a second value along the direction away from said nucleation layer, y is consistent in said i-type layer, 0 ≤y ≤ 0.7, and z gradually as required by claims 1 and 14.
Although the prior art (e.g. Ikuta (US 2014/0209862) discloses an epitaxial structure for a high-electron-mobility transistor, comprising: a substrate (Fig. 1, numeral 11); and 5a nucleation layer (14), a buffer layered unit (12), a channel layer (16) and a barrier layer (17) sequentially disposed on said substrate in such order, wherein: said buffer layered unit (12) includes at least one 10multiple quantum well structure (15A), (15B) made of AlGaN ([0026]), the prior art does not disclose or reasonably suggest the that buffer layered unit that contains a plurality of p-i-n heterojunction stacks; each of said p-i-n heterojunction stacks includes a p-type layer that is made of a material represented by a chemical formula of AlxGa(1-x)N, an i-type layer that is made of a material represented by a chemical formula of  AlyGa(1-y)N, and an n-type layer that is made of a material represented by a chemical formula of AlzGa(1-z)N, said p-type, i-type and n-type layers in said p-i-n heterojunction stacks being alternately stacked on one another along a direction away from said nucleation layer; and for each of said p-i-n heterojunction stacks, x gradually decreases in said p-type layer from a first value to a second value along the direction away from said nucleation layer, y is consistent in said i-type layer, 0 ≤y ≤ 0.7, and z gradually as required by claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891